KELLY, J.
The show is certainly not a part of the confectionery business, which is made lawful by section 267 of the Penal Code. It cannot be denied that it is a “show,” and it is not a private show. All public shows are prohibited on Sunday by section 265 of the Penal Code. It is not for the court to enact statutes, or to repeal them. Nor is it any reason for enjoining the police that other violations of the law are allowed. This prohibition against public shows on Sunday has been a part of the law of this state for many years. If the law is wrong, about which there may be diversity of opinion, it should be repealed. As long as it remains on the statute books, I will not enjoin the police from enforcing it. I do not think the charging of an admission fee, or the failure to charge a fee, changes the situation; but, if it has any bearing, the affidavits show that the plaintiff collects admission by an extra charge on soda water and the like sold to people who are permitted to view the exhibition and listen to the music.
Motion denied.